Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to application communication filed on 7/2/2021.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 11 and 20 are independent claims. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 9 of U.S. Patent No. 11132114 (hereinafter “Patent”).

Instant application 17367059
U.S. Patent No. 11132114
Claim 1
Claim 1

Claim 1
Claim 3

Claim 4
Claim 1
Claim 5
Claim 1
Claim 6
Claim 1
Claim 7
Claim 3
Claim 8
Claim 3
Claim 9
Claim 4
Claim 10
Claim 2
Claim 11
Claim 5
Claim 12
Claim 5
Claim 13

Claim 14
Claim 5
Claim 15
Claim 5
Claim 16
Claim 5
Claim 17
Claim 7
Claim 18
Claim 7
Claim 19
Claim 6
Claim 20
Claim 9






Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11132114 (hereinafter “Patent”) in view of Shelton et al. (hereinafter “Shelton”), U.S. Patent No. 10606872 B1.
Claim 3:
Patent fails to expressly teach the method further comprising: storing the customized visualization component to a repository or database of visualization components.
However, Shelton teaches the method further comprising: storing the customized visualization component to a repository or database of visualization components. (e.g., queryingvisualizations from a database Shelton; col. 7 lines 61-67; The system may enable user to dynamically construct and execute one or more queries via an improved graphical user interface. For example, in addition to enabling a user to dynamically query a database and present a result set as a first visualization, such as a time series graph, the system further enables a user to select supplemental data that can be dynamically presented as a second visualization, such as one or more bar graphs, which are also presented with the first visualization. The second visualization can be dynamically generated and presented within the user interface according to a ranking.)

In the analogous art of generating visualizations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visualizations as taught by Patent to be located in a database as taught by Shelton with a reasonable expectation of success, yielding predictable and expected results of retrieving from a storage of data. One of ordinary skill would be motivated to expand the scale of operations to numerous clients using a server for storage of visualizations. 

Claim 13:
Claim 13 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale as set forth in claim 3 to reject claim 13. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jakubiak et al. (hereinafter “Jakubiak”), U.S. Published Application No. 20160092530 A1 in view of Shelton et al. (hereinafter “Shelton”), U.S. Patent No. 10606872 B1.
Claim 1:
Jakubiak teaches A method for generating a customized visualization component, comprising: (e.g., a method for generating customized visualizations such as charts par. 2; Further, depending on the situation, a certain customized data layout, such as a specific layout arrangement for an organizational chart, may be desired for visualizing data. As such, an increase in the ability to customize data visualizations may benefit users. Par. 3; a user created or a customizable chart.)
determining, in response to receiving a creation instruction for instructing to create a customized visualization component, a visualization instance presented on a current component editing page based on the received creation instruction; (e.g., in response to creation instructions, determining a visualization with a web browser application (e.g., application page of browser that allows creating and editing of customized charts) par. 40; Client 102 may also include programs or applications executing on client devices. For example, a client 102 may be a web browser, a proprietary client application, or some other application executing on the 
determining an initial visualization component corresponding to the visualization instance and a user setting parameter set by a user for the visualization instance; (e.g., determining an initial chart visualization based on at least attributes such as selected dimensions (i.e., user setting parameters) par. 43; visual analyzer system 104 may generate a visualization with multiple graphical attributes (also referred to as edges) that each correspond to a specified dimension. For example, visual analyzer system 104 can generate a bar chart with color, axis, size attributes and the like that each correspond to a dimension specified by a user such as time, sales, and other entities. Each dimension may also have one or more dimension members, such as years 2009, 2010, 2011, company names X, Y, Z, different types of products, and the like. Par. 44; The user can identify one or more dimensions of data available in the one or more databases and request the visual analyzer system to generate a visual representation that represents the one or more dimensions of data retrieved from the databases.) 
uploading a creation request for the customized visualization component to a visual analyzer system to generate the customized visualization component based on the initial visualization component and the user setting parameter, the creation request comprising identifier information of the initial visualization component and the user setting parameter; (e.g., uploading a configuration creation request to a system 104 to generate a customized visualization based on specified dimension parameters and edge identifiers par. 46; Each visualization may have configuration information that includes one or more logical edge identifiers identifying the edges of a visualization, one or more edge values corresponding to each edge, and one or more edge tags for each edge. Par. 48; In certain embodiments, visual analyzer system 104 can generate one or more visualizations based on one or more dimensions of data specified by a user. For example, the user may specify multiple dimensions such as time, sales, and entities to be represented by a visualization. Visual analyzer system 104 may then generate a visualization with multiple edges (also referred to as graphical attributes) that each correspond to a specified dimension. For example, visual analyzer system 104 can generate a bar chart with color, axis, size edges that each corresponds to a dimension specified by a user such as time, sales, and entities, respectively.)


Jakubiak fails to expressly teach uploading a creation request for the customized visualization component to a server to enable the server to generate the customized visualization component; (emphasis added) 
and inputting characteristic information for the customized visualization component to the server to find the customized visualization component based on the characteristic information. 

However, Shelton teaches uploading a creation request for the customized visualization component to a server to enable the server to generate the customized visualization component based on the initial visualization component and the user setting parameter. (e.g., uploading a creation request to an interface server to enable the server to generate a customized user interface (i.e., visualization of data) based on the query parameters associated with user interface options Figure 1; GUI system includes user interface server 106 col. 9 lines 46-48; For example, the user computing device 102 may send user input, such as user interface selections, to the GUI system 100. col. 9 lines 63-67; In some embodiments, a user may perform operations via the user interface server 106 such as selecting one or more user interface options and/or predefined investigations, as described herein. For example, the user interface server 106 and/or the query generator 108 may receive user input to generate a query for the query data storage 112. Col. 10 lines 53-57; At block 204, the user interface server 106 generates a user interface. As described herein, the generated user interfaces may enable user to query item data, entity data, statistical related data, and/or other item-related data. Col. 11 lines 42-46; For example, the user interface server 106 may: receive first user input, update the user interface a first time, receive second user input, update the user interface a second time, execute one or more queries based on the first and second user input, and then present the results of the queries in the user interface.)
the creation request comprising identifier information of the initial visualization component and the user setting parameter. (e.g., using unique 
and inputting characteristic information for the customized visualization component to the server to find the customized visualization component based on the characteristic information.  (e.g., inputting, an URL to the interface server, to locate the custom visualization created based on user input and the identifier information (e.g., investigation data which includes parameters and an identifier) of the custom visualization which is generated by the interface server Examiner notes that the URL comprises characteristic information such as parameters of the visualization Shelton; col. 7 lines 16-23; Investigation: A collection of data corresponding to a query and/or visualization. For example, the collection may correspond to a data structure that specifies one or more query parameters associated with user interface options, as described herein. The collection of data and/or parameters may be communicated and/or shared with another user or recipient. For example, the graphical user interface system may share an investigation via a uniform resource identifier with the parameters 

In the analogous art of generating visualizations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for generating a visualization as taught by Jakubiak to be located on a server side of a network as taught by Shelton with a reasonable expectation of success, yielding predictable and expected results of facilitating communications between client devices and data services. One of ordinary skill would be motivated to expand the scale of operations to numerous clients using a server for storage of visualizations. 


Claim 2 depends on claim 1:
Jakubiak/Shelton teaches wherein the characteristic information comprises at least one of name or icon information of the customized visualization component. (e.g., unique identifier of the visualization (i.e., name information of the customized) visualization Shelton; col. 7 lines 16-23; Investigation: A collection of data corresponding to a query and/or visualization. For example, the collection may 

Claim 3 depends on claim 1:
Jakubiak/Shelton teaches the method further comprising: storing the customized visualization component to a repository or database of visualization components. (e.g., selecting interface options to rank the visualizations Shelton; col. 7 lines 61-67; The system may enable user to dynamically construct and execute one or more queries via an improved graphical user interface. For example, in addition to enabling a user to dynamically query a database and present a result set as a first visualization, such as a time series graph, the system further enables a user to select supplemental data that can be dynamically presented as a second visualization, such as one or more bar graphs, which are also presented with the first visualization. The second visualization can be dynamically generated and presented within the user interface according to a ranking.)


Claim 4 depends on claim 1:
wherein the visualization instance is a combination of visualization instances, the combination of visualization instances is formed by combining at least two visualization instances, and each of the visualization instances corresponds to an initial visualization component; 
and the determining an initial visualization component corresponding to the visualization instance and a user setting parameter set by a user for the visualization instance comprises: 
determining the initial visualization component and the user setting parameter corresponding to each of the at least two visualization component instances, and a relative positional relationship parameter of the at least two visualization instances; 
and the creation request comprises the identifier information of the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, and the relative positional relationship parameter;
 and the uploading the creation request to a server to enable the server to generate the customized visualization component based on the initial visualization component and the user setting parameter comprises: 
uploading the creation request to the server to enable the server to generate the customized visualization component based on the identifier information of the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, and the relative positional relationship parameter. 

However, Shelton teaches wherein the visualization instance is a combination of visualization instances, the combination of visualization instances is formed by combining at least two visualization instances, and each of the visualization instances corresponds to an initial visualization component;  (e.g., time line visualization is formed by combining at least two subset visualization instances Figure 5; visualization instance 534 combined with visualization instance 536 which correspond into initial visualization component 530 col. 2 line 66; to col. 3 line 8; first visual representation corresponding to the first subset and a second visual representation corresponding to the second subset; arrange the first visual representation at least partly separated from the second visual representation; and present, in the user interface, the item results, the first visual representation, and the second visual representation, wherein the first visual representation the second visual representation are further presented with respect to a timeline indicating the first time period and the second time period. Col. 24 lines 55-59; Accordingly, the user interface 500 dynamically presents the results of one or more queries within the visualization area 530 based on the selected user interface options. The example visualization includes a graph 532, such as a time series graph, and a first visual representation 534 and a second visual representation 536. Col. 25 lines 8-12; Thus, the one or more graphs and/or visualizations in the user interface 500 in combination with the visual 

and the determining an initial visualization component corresponding to the visualization instance and a user setting parameter set by a user for the visualization instance comprises: determining the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, and a relative positional relationship parameter of the at least two visualization instances; (e.g., background or foreground parameter or positional relationship based on the time period of the visualization of each instance col. 3 lines 32-35; and bringing a respective visual representation to a foreground or background, the one of the first rank and the second rank corresponding to the respective visual representation. Col. 3 lines 36-40; Arranging the first visual representation can further comprise: retrieving a start date and an end date for the first time period; and aligning the first visual representation on the timeline according to the start date and the end date. Col. 19 lines 38-41; Arranging the first visual representation can further comprise: retrieving a start date and an end date for the first time period; and aligning the first visual representation on the timeline according to the start date and the end date. ) 
and the creation request comprises the identifier information of the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, and the relative positional relationship parameter; (e.g., using unique identifier with the parameters and interface options to request visualization as shown in Figure 5 col. 7 lines 16-26; A collection of data corresponding to a query and/or visualization. For example, the collection may correspond to a data structure that specifies one or more query parameters associated with user interface options, as described herein. The collection of data and/or parameters may be communicated and/or shared with another user or recipient. For example, the graphical user interface system may share an investigation via a uniform resource identifier with the parameters and/or a unique identifier for the particular query and/or visualization. Additionally or alternatively, a shared investigation may be available to another user and/or recipient via a user interface of a graphical user interface system. Col. 21 lines 21-25; In some embodiments, the GUI system 100 presents multiple visualizations and/or graphs. Example multiple graphs are described in further detail with respect to method 250 of FIG. 2 and FIG. 8. For example, the GUI system 100 can dynamically present multiple graphs via the compare by option, as described herein.)
and the uploading the creation request to a server to enable the server to generate the customized visualization component based on the initial visualization component and the user setting parameter comprises: uploading the creation request to the server to enable the server to generate the customized visualization component based on the identifier information of the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, and the relative positional relationship parameter. (e.g., uploading a creation request to an interface server to enable the server to generate a customized user interface (i.e., visualization of data) based on the query parameters associated with user interface options Figure 1; GUI system includes user interface server 106 Figure 5; at least two visualizations instances positioned relative to each other col. 9 lines 46-47; For example, the user computing device 102 may send user input, such as user interface selections, to the GUI system 100. col. 9 lines 63-68; In some embodiments, a user may perform operations via the user interface server 106 such as selecting one or more user interface options and/or predefined investigations, as described herein. For example, the user interface server 106 and/or the query generator 108 may receive user input to generate a query for the query data storage 112. Col. 10 lines 53-56; At block 204, the user interface server 106 generates a user interface. As described herein, the generated user interfaces may enable user to query item data, entity data, statistical related data, and/or other item-related data. Col. 11 lines 42-46; For example, the user interface server 106 may: receive first user input, update the user interface a first time, receive second user input, update the user interface a second time, execute one or more queries based on the first and second user input, and then present the results of the queries in the user interface.)

In the analogous art of generating visualizations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for generating a visualization as taught by Jakubiak to include combining a plurality of visualizations on a chart as taught by Shelton to provide the benefit of comparing data to better understand relationships between the analyzed data. 


Claim 5 depends on claim 4:
Jakubiak/Shelton teaches wherein the determining an initial visualization component corresponding to the visualization instance and a user setting parameter set by a user for the visualization instance further comprises: 
determining a hierarchical relationship parameter of the at least two visualization instances; (e.g., determining a ranking relationship corresponding to the visualizations Shelton; col. 1 lines 44-48; determining a ranking based at least on the first efficacy indicator and the second efficacy indicator; generating, according to the ranking, a first visual representation corresponding to the first subset and a second visual representation corresponding to the second subset; arranging the first visual representation at least partly separated from the second visual representation;)
and the creation request further comprises the hierarchical relationship parameter; (e.g., selecting interface options to rank the visualizations col. 7 lines 61-67; The system may enable user to dynamically construct and execute one or more queries via an improved graphical user interface. For example, in addition to enabling a user to dynamically query a database and present a result set as a first visualization, such as a time series graph, the system further enables a user to select supplemental data that can be dynamically presented as a second visualization, such as one or more bar graphs, which are also presented with the first visualization. The second visualization 
and the uploading a creation request for the customized visualization component to a server to enable the server to generate the customized visualization component based on the initial visualization component and the user setting parameter comprises: uploading the creation request for the customized visualization component to the server to enable the server to generate the customized visualization component based on the identifier information of the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, the relative positional relationship parameter, and the hierarchical relationship parameter. (e.g., uploading a creation request to an interface server to enable the server to generate a customized user interface (i.e., visualization of data) based on the query parameters associated with user interface options (e.g., ranking options) Shelton; Figure 1; GUI system includes user interface server 106 Figure 5; at least two visualizations instances positioned relative to each other col. 9 lines 46-49; For example, the user computing device 102 may send user input, such as user interface selections, to the GUI system 100. col. 9 lines 63-67; In some embodiments, a user may perform operations via the user interface server 106 such as selecting one or more user interface options and/or predefined investigations, as described herein. For example, the user interface server 106 and/or the query generator 108 may receive user input to generate a query for the query data storage 112. Col. 10 lines 53-57; At block 204, the 


Claim 6 depends on claim 1:
Jakubiak/Shelton teaches the method further comprising: receiving the customized visualization component created by the server based on the creation request and identifier information and characteristic information of the customized visualization component from the server. (e.g., receiving, by the interface server, the custom visualization created based on user input and the identifier information (e.g., investigation data which includes parameters (i.e., characteristic information) and an identifier) of the custom visualization which is generated by the interface server Shelton; col. 7 lines 16-23; Investigation: A collection of data corresponding to a query and/or visualization. For example, the collection may correspond to a data structure that specifies one or more query parameters associated with user interface options, as described herein. The collection of data and/or parameters may be communicated and/or shared with another user or recipient. For example, the graphical user interface system may share an investigation via a uniform 

Claim 7 depends on claim 6:
Jakubiak teaches the method further comprising: displaying the customized visualization component on a component editing page currently displayed by a browser window. (e.g., in response to creation instructions, determining a visualization with a web browser application (e.g., application page of browser that allows creating and editing of customized charts) par. 40; Client 102 may also include programs or applications executing on client devices. For example, a client 102 may be a web browser, a proprietary client application, or some other application executing on the client device. Par. 42; In some embodiments, visual analyzer system 104 can generate one or more visualizations and present the visualizations to a user of client 102 via a graphical user interface (GUI) on client 102.  Examples of a visualization may include a table, a cross table, a graphical table, a bar chart, a line chart, a combination chart, a pie chart, a scatterplot, a map chart, a treemap, a heat map, a parallel coordinate plot, a summary table, a box plot, a text area, a user created or customizable chart, etc.)


Claim 8 depends on claim 6:
Jakubiak teaches the method further comprising: displaying the customized visualization component in response to a component editing page being opened through a browser next time. (e.g., in response to creation instructions, determining a visualization with a web browser application (e.g., application page of browser that allows creating and editing of customized charts) par. 40; Client 102 may also include programs or applications executing on client devices. For example, a client 102 may be a web browser, a proprietary client application, or some other application executing on the client device. Par. 42; In some embodiments, visual analyzer system 104 can generate one or more visualizations and present the visualizations to a user of client 102 via a graphical user interface (GUI) on client 102.  Examples of a visualization may include a table, a cross table, a graphical table, a bar chart, a line chart, a combination chart, a pie chart, a scatterplot, a map chart, a treemap, a heat map, a parallel coordinate plot, a summary table, a box plot, a text area, a user created or customizable chart, etc.)

Claim 9 depends on claim 1:
As noted above, Jakubiak/Shelton teaches further comprising: sending, in response to receiving a sharing operation of a user on the customized visualization component, the sharing operation to the server to enable the server to share the customized visualization component to users instructed by the sharing operation. (e.g., shared customized visualizations from the interface server 

Claim 11:
Claim 11 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale as set forth in claim 1 to reject claim 11. 

Claim 12 depends on claim 11:
Claim 12 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale as set forth in claim 2 to reject claim 12. 

Claim 13 depends on claim 11:
Claim 13 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale as set forth in claim 3 to reject claim 13. 

Claim 14 depends on claim 11:


Claim 15 depends on claim 14:
Claim 15 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale as set forth in claim 5 to reject claim 15. 

Claim 16 depends on claim 11:
Claim 16 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale as set forth in claim 6 to reject claim 16. 

Claim 17 depends on claim 16:
Claim 17 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale as set forth in claim 7 to reject claim 17. 

Claim 18 depends on claim 16:
Claim 18 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale as set forth in claim 8 to reject claim 18. 

Claim 20:
Claim 20 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale as set forth in claim 1 to reject claim 20. 


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jakubiak/Shelton as cited above and applied to claims 1 and 11, in further view of Bonforte et al. (hereinafter “Bonforte”), U.S. Published Application No. 20100023868 A1.
Claim 10 depends on claim 1:
Jakubiak/Shelton fails to teach sending, in response to receiving the creation instruction for instructing to create the customized visualization component, user identifier information corresponding to the creation instruction to the server to enable the server to authenticate the user; and determining, in response to receiving information for instructing successful authentication sent by the server, the visualization instance presented on the current component editing page based on the received creation instruction.

However, Bonforte teaches sending, in response to receiving the creation instruction for instructing to create the customized visualization component, user identifier information corresponding to the creation instruction to the server to enable the server to authenticate the user; and determining, in response to receiving information for instructing successful authentication sent by the server, the visualization instance presented on the current component editing page based on the received creation instruction. (e.g., user identifier to be sent to server with page request during authentication techniques par. 59; For example, if the user has established an authenticated login session with a web server that provides a particular 

In the analogous art of exchanging data over a network between client and server, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the creation request for a generated visualization as taught by Jakubiak/Shelton to include a user identifier for authenticating the user as taught by Bonforte combining a plurality of visualizations on a chart as taught by Shelton to provide the benefit of making sure that only an authorized user has access during a secured data exchange.  

Claim 19 depends on claim 11:
Claim 19 is substantially encompassed in claim 10, therefore, Examiner relies on the same rationale as set forth in claim 10 to reject claim 19. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145